Citation Nr: 1037911	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-37 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter is on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Resolving doubt in his favor, the competent medical evidence 
of record indicates that the Veteran's currently diagnosed 
bilateral hearing loss is etiologically related to his military 
service, to include in service acoustic trauma.  

2.  Resolving doubt in his favor, the Veteran's tinnitus is 
causally or etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is related to active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

2.  Tinnitus is related to active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS




Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

38 C.F.R. § 3.385 (2009) defines impaired hearing as a disability 
for VA purposes when the hearing thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In this case, the Board determines that service connection should 
be granted.  First, the evidence indicates that the Veteran was 
exposed to acoustic trauma while in service.  Specifically, 
according to his DD-214, he was attached to the 839th Combat 
Support Group and, according to his statements, spent 
considerable time in the proximity of running aircraft engines.  
When granting the Veteran the benefit of every reasonable doubt, 
and in the absence of evidence to the contrary, the Board finds 
his statements credible on this issue.  38 U.S.C.A. § 1154(a).  
Therefore, given this evidence, the Board concludes that he 
experienced acoustic trauma while on active duty.  

A review of the record also shows that the Veteran has been 
diagnosed with bilateral hearing loss.  Of particular note, at a 
VA audiogram in June 2005, he exhibited tonal thresholds in 
excess of 40 dB at 2000 to 4000 Hz in his left ear and at 4000 Hz 
in his right ear.  As the definition of impaired hearing under 
38 C.F.R. § 3.385 includes a tonal threshold of 40 dB or greater 
from 500-4000 Hertz, the competent evidence indicates that 
Veteran currently has impaired hearing for purposes of VA 
benefits.  
	
	The evidence also indicates that the Veteran's current hearing 
loss is attributable to the noise exposure he received while on 
active duty.  Specifically, at a June 2005 audiological 
consultation, the audiologist opined that it was "at least as 
likely as not that his hearing loss may be due to unprotected 
noise exposure in service."  The Board acknowledges that this 
opinion is couched in cautious and somewhat ambiguous terms.  
However, the fact remains that the opinion relates the Veteran's 
hearing loss to his active service, and that there is no 
competent medical opinion to the contrary.  
	
	In view of the Veteran's noise exposure and credible testimony 
regarding experiencing diminished hearing since service, despite 
some occupational noise exposure since active duty of significant 
noise exposure since active duty, the Board concludes that the 
opinion by the VA audiologist places the weight of evidence in 
the Veteran's favor.  Therefore, when affording the Veteran the 
benefit of every reasonable doubt, the Board has determined that 
service connection should be granted.  

	Tinnitus
	
	Next, regarding his claim for tinnitus, the Veteran has also been 
in treatment for tinnitus since the time of his June 2005 VA 
audiological examination.  A letter from the Director of the VA 
Medical Center where the Veteran receives treatment has also 
noted a "longstanding" history of tinnitus.  There is no 
clinical professional opinion that addresses the etiology of this 
disorder.  
	
	However, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-induced 
hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Here, the evidence of record 
reflects that the Veteran's hearing loss was noise-induced, i.e., 
a result of his exposure to acoustic trauma during service.  In 
this regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The MERCK 
Manual, Section 7, Ch. 85, Inner Ear.
	
	Given the fact that the Veteran has been diagnosed with (and 
service-connected for) bilateral hearing loss, the provisions 
from The MERCK Manual noted above, and the Veteran's credible 
statements that he has experienced a long history of tinnitus, 
the Board concludes that there is support for the conclusion that 
his tinnitus is attributable to his period of active military 
service.  
	
	Consequently, the Board finds, based on this record, that the 
Veteran's tinnitus is as likely as not associated with his 
service-connected noise-induced bilateral hearing loss as it is 
the result of some other factor or factors.  Therefore, on the 
basis of the above analysis, and after consideration of all of 
the evidence, the Board finds it is at least as likely as not 
that the Veteran's tinnitus is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


